Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-5,15, 19, and 20, drawn to a peptide comprising an amino acid sequence selected from the group consisting of SEQ ID NOs: 1, 2, 4-34, 36-195, 197-282, 284-363, 365-463, 465-475, and 480-518, and a variant peptide comprising a sequence of SEQ ID NOs: 1, 2, 4-34, 36-195, 197-282, 284-363, 365-463, 465-475, and 480-518 and comprising one or two conservative amino acid substitution(s) in said SEQ ID NOs: 1, 2, 4-34, 36-195, 197-282, 284-363, 365-463, 465-475, and 480-518, wherein said variant peptide binds to molecule(s) of the major histocompatibility complex (MHC) and/or induces T cells cross-reacting with said variant peptide; and a pharmaceutical acceptable salt thereof, and wherein said peptide has a maximum length of 16 amino acids, classified in A61K 38/10.
II. Claim 6, drawn to an antibody, in particular a soluble or membrane-bound antibody, preferably a monoclonal antibody or fragment thereof, that specifically recognizes the peptide or variant thereof according to claim 1, optionally the peptide or variant thereof according to claim 1 when bound to an MHC molecule , classified in A61K 39/0011, C07K 16/08.
III. Claims 7-9, drawn to a T-cell receptor, preferably soluble or membrane-bound, or a fragment thereof, that is reactive with an HLA ligand, wherein said ligand is the peptide or variant thereof according to claim 1, optionally the peptide or variant thereof according to claim 1 when bound to an MHC molecule., classified in C07K 14/7051.
IV. Claim 10, drawn to an aptamer that specifically recognizes the peptide or variant thereof according to claim 1, optionally the peptide or variant thereof according to claim 1 that is bound to an MHC molecule, classified in C12N 15/115.
V. Claims 11-12 and 16, drawn to a nucleic acid encoding the peptide or variant thereof according to claim 1, optionally linked to a heterologous promoter sequence in an expression vector, wherein the expression vector expresses said nucleic acid and a recombinant host cell comprising the nucleic acid or the expression vector according to claim 11, wherein said host cell optionally is selected from a dendritic cell, a T cell, or an NK cell, classified in C07H 23/00, C12N 2510/00.
VI. Claims 13 and 14, drawn to an in vitro method for producing activated T lymphocytes, comprising contacting in vitro T cells with antigen loaded human class I or II MHC molecules expressed on the surface of a suitable antigen-presenting cell or an artificial construct mimicking an antigen-presenting cell for a period of time sufficient to activate said T cells in an antigen specific manner, wherein said antigen is the peptide according to claim 1, classified in C12N 5/0636.
VII. Claims 17, 18 and 30-35, drawn to a method for treating a patient who has cancer, comprising administering to the patient an effective number of the activated T cells of claim 14 or a method of treating a patient who has cancer  or eliciting an immune response in a patient who has cancer, comprising administering to said patient a composition comprising a population of activated T cells that kill cancer cells in the patient that express the peptide according to claim 1, wherein said cancer is selected from acute myeloid leukemia, breast cancer, cholangiocellular carcinoma, chronic lymphocytic leukemia, colorectal cancer, gallbladder cancer, glioblastoma, gastric cancer, hepatocellular carcinoma, head and neck squamous cell carcinoma, melanoma, non-Hodgkin lymphoma, non-small cell lung cancer adenocarcinoma, squamous cell non-small cell lung cancer, small cell lung cancer, ovarian cancer, esophageal cancer, pancreatic cancer, prostate cancer, renal cell carcinoma, urinary bladder carcinoma, uterine and endometrial cancer, classified in A61K 35/17.
VIII. Claims 21-29, drawn to a method for producing a personalized anti-cancer vaccine or a compound-based and/or cellular therapy for an individual patient, said method comprising: a) identifying tumor-associated peptides (TUMAPs) presented by a tumor sample from said individual patient; b) comparing the peptides as identified in a) with a warehouse of peptides that have been prescreened for immunogenicity and/or over-presentation in tumors as compared to normal tissues; c) selecting at least one peptide from the warehouse that matches a TUMAP identified in the patient; and d) manufacturing and/or formulating the personalized vaccine or compound-based or cellular therapy based on step c), classified in G16B 25/10.

The inventions are distinct, each from the other because of the following reasons:
Inventions of Groups I-V and VI, in part, are directed to related products. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed are distinct products with distinct structures and function. In particular, the Group I is drawn peptides, Groups II-IV are drawn to antibodies, T-cell receptors, and aptamers that recognize the peptides of Group I, Group V is drawn to nucleic acids encoding the peptides for their production and cells comprising the nucleic acids and Group VI is drawn, in part to activated T lymphocytes produced with the peptides of claim 1.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Inventions of Group I and Groups VI-VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the peptides could be used in the different methods as claimed or for the production of antibodies to the peptides.
Inventions of  Group II and Groups VI, in part, and VII, are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the antibodies of Group II can cannot be used in, or made by the vitro method for producing activated T lymphocytes of Group VI or the method for treating a patient who has cancer of Group VII.
Inventions II and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the antibodies could be used for purification of the peptides or protein comprising the peptides.
Inventions of Group III and Groups VI, in part,  and VII and VIII, are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the T-cell receptor of Group III can cannot be used in, or made by the vitro method for producing activated T lymphocytes of Group VI,  the method for treating a patient who has cancer of Group VII or the method for producing a personalized anti-cancer vaccine or a compound-based and/or cellular therapy for an individual patient of Group VIII.
Inventions of Group IV and Groups VI, in part,  and VII and VIII, are directed to an unrelated product and process.  Product and process inventions are unrelated if it can be shown that the product cannot be used in, or made by, the process.  See MPEP § 802.01 and § 806.06.  In the instant case, the aptamer of Group IV can cannot be used in, or made by the vitro method for producing activated T lymphocytes of Group VI,  the method for treating a patient who has cancer of Group VII or the method for producing a personalized anti-cancer vaccine or a compound-based and/or cellular therapy for an individual patient of Group VIII.
Inventions of Group V and Groups VI, in part,  and VII and VIII are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the nucleic acids and cells of Group V can be used in the materially different processes as claimed.
Inventions of Groups VI, in part,  and VII and VIII are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed the methods of Groups VI, in part,  and VII and VIII  are drawn to materially different  processes. In particular, Group VI  is drawn, in part, to a method for producing activated T lymphocytes,  Group VII is drawn to a method for treating a patient who has cancer and Group VIII is drawn to a method for producing a personalized anti-cancer vaccine or a compound-based and/or cellular therapy for an individual patient.
 Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
 The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention.
If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Species Elections 
This application contains claims directed to the following patentably distinct species of peptide:  SEQ ID NOs: 1, 2, 4-34, 36-195, 197-282, 284-363, 365-463, 465-475, and 480-518.

The species are independent or distinct because the species have mutually exclusive characteristics for each identified species.  In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1, 6, 7, 10-17, 19, 21, 30 and 31 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes /subclasses) or electronic resources, or employing different search strategies or search queries.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or a grouping of patentably indistinct species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
The examiner has required restriction between product and process claims. Where applicant elects claims directed to the product, and the product claims are subsequently found allowable, withdrawn process claims that depend from or otherwise require all the limitations of the allowable product claim will be considered for rejoinder. All claims directed to a nonelected process invention must require all the limitations of an allowable product claim for that process invention to be rejoined.
In the event of rejoinder, the requirement for restriction between the product claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product are found allowable, an otherwise proper restriction requirement between product claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product claim will not be rejoined. See MPEP § 821.04(b). Additionally, in order to retain the right to rejoinder in accordance with the above policy, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product claims. Failure to do so may result in a loss of the right to rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER J REDDIG whose telephone number is (571)272-9031.  The examiner can normally be reached on M-F 8:30-5:30 Eastern Time
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached at (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Peter J Reddig/
Primary Examiner, Art Unit 1642